Cook, J.,
delivered the opinion of the court.
Appellant was convicted of the crime of manslaughter and sentenced to a term of five years in the penitentiary. There is nothing before this court save a pure question of fact. The testimony of appellant’s witnesses authorized the jury to find him not guilty, while the state’s evidence warranted a verdict of guilty. Strenuous argument is made here in criticism of the state witnesses, and no doubt the same criticism was made in the argument at the trial.
Where there is a conflict in the' evidence, it is peculiarly a question for the decision of the jury, and though it may he conceded that the appellate court, sitting as a *640jury, would have rendered a different verdict, this affords no reason, under our system, for reversal. Bearing this in mind, persons convicted of crime by a jury can save much time, expense, and suspense by submitting to the inevitable.

Affirmed.